Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Blewett et al. (US2010/01621833A1) generally discloses the aspect of instructing an operating system of the user device not to trap for double-clicks; providing a user interface which displays a plurality of options, receiving, through the user interface, a first click associate with a respective option of the plurality of options; interpreting the first click as a likely selection of the respective option and, upon receiving the first click, buffering content corresponding to the respective option; ; and if a second click associated with the respective option is received within a subsequent time interval of the first click, providing the respective option; and in view of Pasoi et al. (US 2012/0062473A1) further teaches the aspect wherein the system is for early media buffering using prediction of user behavior
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1: 	

sending, from a media application executing on the user device, an instruction to an operating system of the user device not to trap for double-clicks; detecting, by the 
The claim limitations are quite unique in the sense that the system determines a part of the user input, the system start buffering media player back before the user complete the user input. The system starts the playback after the user complete the user input. The difference between this and the prior arts is that in the present application, the media application first send the instruction to the operating system in detect user input, the operating system detect the input and communicate it back to the media application and then the media application start buffering. There is an interaction between operating system and the media application that is unique to this application.  

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Castillo, Pub. No.: 2004/0001500A1. To help avoid a delay, various embodiments of the invention concern predictively buffering channels so that a request to change to a buffered channel results in an immediate presentation of buffered data. 
ii. Depietro et al., Pub. No: 2014/0111741A1: Primary presentation stream is received and presented to user. Alternate presentation stream received according to channel prediction stands ready for presentation if user selects channel processed as alternate 
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DI XIAO/Primary Examiner, Art Unit 2179